The plaintiff in error, G.W. Smalley, was convicted on a charge that he did have in his possession about two gallons of whisky with the unlawful intent to violate the prohibitory liquor laws, and his punishment fixed at confinement in jail for 30 days and a fine of $50. From the judgment rendered in accordance with the verdict on June 23, 1923, an appeal was perfected by filing in this court on January 2, 1924, petition in error with case-made. On June 19, 1924, counsel of record in open court moved that said appeal be dismissed. Which motion was allowed, and the appeal herein dismissed. Mandate forthwith.